UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 16, 2014 Aly Energy Services, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware 033-92894 75-2440201 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 3 Riverway, Suite 920 Houston, Texas 77056 (Address of principal executive offices) Registrant’s telephone number, including area code: 713-333-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01. Regulation FD Disclosure. On June 17, 2014, we issued a press release announcing the acquisition of Evolution Guidance Systems Inc. A copy of the press release is furnished herewith as Exhibit 99.1. Also on June 17, 2014, we updated our Management Presentation, a copy of which is furnished with this Form 8-K as Exhibit 99.2. The Management Presentation has been posted to the Company’s website, www.alyenergy.com and can be found in the Investor Relations section. In accordance with General Instruction B.2 of Form 8-K, the information in Item7.01 of this current report on Form 8-K, including the exhibits attached hereto, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference into any registration statement or other filing under the Securities Act of 1933, as amended, or the Exchange Act, except as otherwise expressly stated in such filing. Item9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press release dated June 17, 2014 Aly Energy Services, Inc. Management Presentation June 2014 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Aly Energy Services, Inc. Dated: June 17, 2014 By: /s/ Munawar H. Hidayatallah Name: Munawar H. Hidayatallah Title: Chairman and CEO 3
